                              Case 20-11130-LSS                     Doc 1        Filed 05/17/20            Page 1 of 22

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                                  Delaware
 ____________________ District of _________________
                                       (State)
                                                           11
 Case number (If known): _________________________ Chapter _____                                                                        ) Check if this is an
                                                                                                                                            amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/16

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the JKHXTV^W name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




1.   8KHXTV^W SGRK                         Midwest Coast Logistics, LLC
                                           ______________________________________________________________________________________________________




2.   All other names debtor used           ______________________________________________________________________________________________________
     in the last 8 years                   ______________________________________________________________________________________________________
                                           ______________________________________________________________________________________________________
     Include any assumed names,
                                           ______________________________________________________________________________________________________
     trade names, and doing business
     as names                              ______________________________________________________________________________________________________




3.   8KHXTV^W Lederal Employer              2 ___
                                           ___ 0 j ___
                                                     3 ___
                                                        2 ___
                                                           6 ___
                                                              7 ___
                                                                 4 1___ 1
                                                                        ___
     Identification Number (EIN)



4.   8KHXTV^W GJJVKWW                      Principal place of business                                  Mailing address, if different from principal place
                                                                                                        of business

                                            502        East Bridgers Avenue
                                           ______________________________________________               8800        Baymeadows West Way
                                                                                                        _______________________________________________
                                           Number     Street                                            Number     Street


                                           ______________________________________________               Suite 200
                                                                                                        _______________________________________________
                                                                                                        P.O. Box

                                            Auburndale                 FL       33823
                                           ______________________________________________               Jacksonville               FL      32256
                                                                                                        _______________________________________________
                                           City                        State    ZIP Code                City                      State      ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                            USA
                                           ______________________________________________
                                           County                                                       _______________________________________________
                                                                                                        Number     Street

                                                                                                        _______________________________________________

                                                                                                        _______________________________________________
                                                                                                        City                      State      ZIP Code




5.   8KHXTV^W [KHWOXK (URL)                 https://comcar.com
                                           ____________________________________________________________________________________________________


                                           4 Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                           )
6.   Type of debtor
                                           ) Partnership (excluding LLP)
                                           ) Other. Specify: __________________________________________________________________


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
                                  Case 20-11130-LSS             Doc 1         Filed 05/17/20             Page 2 of 22

Debtor           Midwest Coast Logistics, LLC
                _______________________________________________________                        Case number (if known)_____________________________________
                Name



                                         A. Check one:
7.    Describe JKHXTV^W business
                                         ) Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                         ) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                         ) Railroad (as defined in 11 U.S.C. § 101(44))
                                         ) Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                         ) Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                         ) Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         4 None of the above
                                         )

                                         B. Check all that apply:

                                         ) Tax-exempt entity (as described in 26 U.S.C. § 501)
                                         ) Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                         ) Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                              4 ___
                                            ___  8 ___
                                                    4 ___
                                                       1

8.    Under which chapter of the         Check one:
      Bankruptcy Code is the
      debtor filing?                     ) Chapter 7
                                         ) Chapter 9
                                         4 Chapter 11. Check all that apply:
                                         )
                                                       ) :SPb]`ka OUU`SUObS \]\Q]\bW\US\b ZW_cWRObSR RSPba %SfQZcRW\U RSPba ]eSR b]
                                                             insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
                                                             4/01/19 and every 3 years after that).
                                                         )   The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                             debtor is a small business debtor, attach the most recent balance sheet, statement
                                                             of operations, cash-flow statement, and federal income tax return or if all of these
                                                             documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                         )   A plan is being filed with this petition.

                                                         )   Acceptances of the plan were solicited prepetition from one or more classes of
                                                             creditors, in accordance with 11 U.S.C. § 1126(b).

                                                         )   The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                             for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                         )   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                             12b-2.
                                         ) Chapter 12
9.    Were prior bankruptcy cases        4 No
                                         )
      filed by or against the debtor
      within the last 8 years?           ) Yes.    District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY

10.   Are any bankruptcy cases           ) No
      pending or being filed by a
      business partner or an             4 Yes.
                                         )                 See Annex 1
                                                   Debtor _____________________________________________ Relationship _________________________
      affiliate of the debtor?                     District _____________________________________________ When               __________________
      List all cases. If more than 1,                                                                                        MM / DD / YYYY
      attach a separate list.                      Case number, if known ________________________________


     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
                             Case 20-11130-LSS                 Doc 1        Filed 05/17/20            Page 3 of 22

Debtor         Midwest Coast Logistics, LLC
              _______________________________________________________                       Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this    Check all that apply:
      district?
                                       4 Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                       )
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.

                                       ) 7 PO\Y`c^bQg QOaS Q]\QS`\W\U RSPb]`ka OTfiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or have      4 No
                                       )
      possession of any real           ) Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                     Why does the property need immediate attention? (Check all that apply.)
      attention?
                                               )    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                    What is the hazard? _____________________________________________________________________

                                               )    It needs to be physically secured or protected from the weather.

                                               )    It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                    attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                    assets or other options).

                                               )    Other _______________________________________________________________________________



                                               Where is the property?_____________________________________________________________________
                                                                          Number          Street

                                                                          ____________________________________________________________________

                                                                          _______________________________________         _______     ________________
                                                                          City                                            State       ZIP Code


                                               Is the property insured?

                                               )    No
                                               )    Yes. Insurance agency ____________________________________________________________________

                                                         Contact name     ____________________________________________________________________

                                                         Phone            ________________________________




            Statistical and administrative information



13.   Debtor^W estimation of           Check one:
      available funds                  4 Funds will be available for distribution to unsecured creditors.
                                       )
                                       ) After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                       4 1-49
                                       )                                ) 1,000-5,000                             ) 25,001-50,000
14.   Estimated number of              ) 50-99                          ) 5,001-10,000                            ) 50,001-100,000
      creditors
                                       ) 100-199                        ) 10,001-25,000                           ) More than 100,000
                                       ) 200-999

                                       4 $0-$50,000
                                       )                                ) $1,000,001-$10 million                  ) $500,000,001-$1 billion
15.   Estimated assets                 ) $50,001-$100,000               ) $10,000,001-$50 million                 ) $1,000,000,001-$10 billion
                                       ) $100,001-$500,000              ) $50,000,001-$100 million                ) $10,000,000,001-$50 billion
                                       ) $500,001-$1 million            ) $100,000,001-$500 million               ) More than $50 billion



  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
                              Case 20-11130-LSS                   Doc 1         Filed 05/17/20          Page 4 of 22

Debtor         Midwest Coast Logistics, LLC
               _______________________________________________________                         Case number (if known)_____________________________________
               Name


                                        4 $0-$50,000
                                        )                                   ) $1,000,001-$10 million                  ) $500,000,001-$1 billion
16.   Estimated liabilities             ) $50,001-$100,000                  ) $10,000,001-$50 million                 ) $1,000,000,001-$10 billion
                                        ) $100,001-$500,000                 ) $50,000,001-$100 million                ) $10,000,000,001-$50 billion
                                        ) $500,001-$1 million               ) $100,000,001-$500 million               ) More than $50 billion


             Request for Relief, Declaration, and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17.   Declaration and signature of      '   The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
      authorized representative of
                                            petition.
      debtor
                                        '   I have been authorized to file this petition on behalf of the debtor.

                                        '   I have examined the information in this petition and have a reasonable belief that the information is true and
                                            correct.


                                        I declare under penalty of perjury that the foregoing is true and correct.

                                                        05/17/2020
                                            Executed on _________________
                                                        MM / DD / YYYY


                                        % /s/ Andrew Hinkelman
                                            _____________________________________________              Andrew Hinkelman
                                                                                                       _______________________________________________
                                            Signature of authorized representative of debtor           Printed name

                                                  Chief Restructuring Officer
                                            Title _________________________________________




18.   Signature of attorney
                                        % /s/ Stuart M. Brown
                                            _____________________________________________              Date         05/17/2020
                                                                                                                    _________________
                                            Signature of attorney for debtor                                        MM   / DD / YYYY



                                            Stuart M. Brown
                                            _________________________________________________________________________________________________
                                            Printed name
                                            DLA Piper LLP (US)
                                            _________________________________________________________________________________________________
                                            Firm name
                                            1202           North Market Street, Suite 2100
                                            _________________________________________________________________________________________________
                                            Number     Street
                                            Wilmington
                                            ____________________________________________________            DE             19801
                                                                                                           ____________ ______________________________
                                            City                                                           State        ZIP Code

                                            (302) 468-5640
                                            ____________________________________                              stuart.brown@us.dlapiper.com
                                                                                                           __________________________________________
                                            Contact phone                                                  Email address



                                            4050                                                           DE
                                            ______________________________________________________ ____________
                                            Bar number                                             State




  Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 4
                   Case 20-11130-LSS     Doc 1    Filed 05/17/20     Page 5 of 22

                                            ANNEX 1

          Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a

voluntary petition in the United States Bankruptcy Court for the District of Delaware for relief

under chapter 11 of title 11 of the United States Code. The Debtors have moved for joint

administration of their cases, with the lead case number assigned to the chapter 11 case of Comcar

Industries, Inc.

                             Comcar Industries, Inc.
                             Comcar Properties, Inc.
                             CCC Spotting, LLC
                             CCC Transportation, LLC
                             Coastal Transport, Inc.
                             Coastal Transport Logistics, LLC
                             Commercial Carrier Corporation
                             Commercial Carrier Logistics, LLC
                             Commercial Truck and Trailer Sales Inc.
                             CT Transportation, LLC
                             CTL Distribution, Inc.
                             CTL Distribution Logistics, LLC
                             CTL Transportation, LLC
                             CTTS Leasing, LLC
                             Fleet Maintenance Services, LLC
                             MCT Transportation, LLC
                             Midwest Coast Logistics, LLC
                             Midwest Coast Transport, Inc.
                             9th Place Newberry, LLC
                             16th Street Pompano Beach, LLC
                             Charlotte Avenue Auburndale, LLC
                             Comcar Logistics, LLC
                             Cortez Blvd. Brooksville, LLC
                             Detsco Terminals, Inc.
                             Driver Services, Inc.
                             East Broadway Tampa, LLC
                             East Columbus Drive Tampa, LLC
                             New Kings Road Jacksonville, LLC
                             Old Winter Haven Road Auburndale, LLC
                             W. Airport Blvd. Sanford, LLC
                             Willis Shaw Logistics, LLC
                             WSE Transportation, LLC
                Case 20-11130-LSS           Doc 1      Filed 05/17/20      Page 6 of 22



                    ACTION BY UNANIMOUS WRITTEN CONSENT OF THE
                    MEMBERS OF THE RESTRUCTURING COMMITTEE OF
                                THE BOARD OF DIRECTORS
                                       OF EACH OF
                               COASTAL TRANSPORT, INC.,
                                COMCAR INDUSTRIES, INC.,
                               COMCAR PROPERTIES, INC.,
                         COMMERCIAL CARRIER CORPORATION,
                      COMMERCIAL TRUCK & TRAILER SALES, INC.,
                                  CTL DISTRIBUTION INC.,
                                DETSCO TERMINALS, INC.,
                                  DRIVER SERVICES, INC.,
                            MIDWEST COAST TRANSPORT, INC.
                                           AND
                                   THE SOLE MANAGER
                                       OF EACH OF
                                 COMCAR LOGISTICS, LLC,
                               WSE TRANSPORTATION, LLC,
                           16TH STREET POMPANO BEACH, LLC,
                               9TH PLACE NEWBERRY, LLC,
                                   CCC SPOTTING, LLC,
                               CCC TRANSPORTATION, LLC,
                        CHARLOTTE AVENUE AUBURNDALE, LLC,
                         COASTAL TRANSPORT LOGISTICS, LLC,
                        COMMERCIAL CARRIER LOGISTICS, LLC,
                        CORTEZ BOULEVARD BROOKSVILLE, LLC,
                                CT TRANSPORTATION, LLC,
                           CTL DISTRIBUTION LOGISTICS, LLC,
                               CTL TRANSPORTATION, LLC,
                                    CTTS LEASING, LLC,
                              EAST BROADWAY TAMPA, LLC,
                          EAST COLUMBUS DRIVE TAMPA, LLC,
                          FLEET MAINTENANCE SERVICES, LLC,
                               MCT TRANSPORTATION, LLC,
                            MIDWEST COAST LOGISTICS, LLC,
                         NEW KINGS ROAD JACKSONVILLE, LLC,
                    OLD WINTER HAVEN ROAD AUBURNDALE, LLC, AND
                            W. AIRPORT BLVD. SANFORD, LLC
                              WILLIS SHAW LOGISTICS, LLC

                                                     17 2020
                                           Dated: May__,

        The undersigned, being all of the members (collectively, the “Members”) of the restructuring
committee (the “Restructuring Committee”) of (i) the Board of Directors (the “Board”) of each of Coastal
Transport, Inc., a Georgia corporation (“CT”), Comcar Industries, Inc., a Florida corporation (“CI”),
Comcar Properties, Inc., a Florida corporation (“CP”), Commercial Carrier Corporation, a Florida
corporation (“CCC”), Commercial Truck & Trailer Sales, Inc., a Florida corporation (“CTTS”), CTL
Distribution Inc., a Florida corporation (“CTL Distribution”), Detsco Terminals, Inc., a Florida corporation
(“Detsco”), Driver Services, Inc., a South Dakota corporation (“Driver Services”), and Midwest Coast
Transport, Inc., a Florida corporation (“Midwest”), and (ii) the sole manager (the “Sole Manager”) of each
of Comcar Logistics, LLC, a Delaware limited liability company (“Comcar Logistics”), WSE
                                                     1

EAST\173904510.3
                 Case 20-11130-LSS            Doc 1        Filed 05/17/20     Page 7 of 22



Transportation, LLC, a Delaware limited liability company (“WSE”), 9th Place Newberry, LLC, a
Delaware limited liability company (“9th Place”), CCC Spotting, LLC, a Delaware limited liability
company (“CCC Spotting”), CCC Transportation, LLC, a Delaware limited liability company (“CCC
Transportation”), Charlotte Avenue Auburndale, LLC, a Delaware limited liability company (“CAA”),
Coastal Transport Logistics, LLC, a Delaware limited liability company (“CTL”), Commercial Carrier
Logistics, LLC, a Delaware limited liability company (“CCL”), Cortez Boulevard Brooksville, LLC, a
Delaware limited liability company (“CBB”), CT Transportation, LLC, a Delaware limited liability
company (“CTT”), CTL Distribution Logistics, LLC, a Delaware limited liability company (“CTL
Distribution”), CTL Transportation, LLC, a Delaware limited liability company (“CTL Transportation”),
CTTS Leasing, LLC, a Delaware limited liability company (“CTTS”), East Broadway Tampa, LLC, a
Delaware limited liability company (“East Broadway”), East Columbus Drive Tampa, LLC, a Delaware
limited liability company (“East Columbus”), Fleet Maintenance Services, LLC, a Delaware limited
liability company (“FMS”), MCT Transportation, LLC, a Delaware limited liability company (“MCT”),
Midwest Coast Logistics, LLC, a Delaware limited liability company (“Midwest”), New Kings Road
Jacksonville, LLC, a Delaware limited liability company (“New Kings”), Old Winter Haven Road
Auburndale, LLC, a Delaware limited liability company (“Old Winter”), 16th Street Pompano Beach, LLC,
a Delaware limited liability company (“16th Street”), Willis Shaw Logistics, LLC, a Florida limited liability
company (“Willis”), and W. Airport Blvd. Sanford, LLC, a Delaware limited liability company (“W.
Airport” and, together with CT, CI, CP, CCC, CTTS, CTL Distribution, Detsco, Driver Services, Midwest,
Comcar Logistics, WSE, 9th Place, CCC Spotting, CCC Transportation, CAA, CTL, CCL, CBB, CTT,
CTL Distribution, CTL Transportation, CTTS, East Broadway, East Columbus, FMS, MCT, Midwest, New
Kings, 16th Street and Old Winter, the “Companies” and each, a “Company”), acting by unanimous written
consent (this “Consent”) in accordance with the requirements of applicable law, do hereby adopt, consent,
approve and ratify the following recitals and resolutions effective as of the date set forth above, in lieu of a
meeting of the Restructuring Committee, and do hereby direct that this Consent be filed with the minutes
of the proceedings of the Restructuring Committee:

A. Chapter 11 Filing

         WHEREAS, on April 24, 2020, by unanimous action of the CI Board, the CI Board resolved to
establish the Restructuring Committee (the “RC Enabling Resolutions”) to exercise the CI Board’s fiduciary
duties with respect to the Restructuring Matters (as defined in the RC Enabling Resolutions) to the fullest
extent permissible under applicable law;

         WHEREAS, on May 15, 2020, by unanimous action of the Board or Sole Manager, as applicable,
of each of the Companies resolved (the “Second RC Enabling Resolutions”) to exercise their fiduciary
duties with respect to the Possible Transaction (as defined in the Second RC Enabling Resolutions) to the
fullest extent permissible under applicable law;

        WHEREAS, the Members had the opportunity to consult with the Board and Sole Manager, as
applicable, of each Company, each Company’s management team and the financial and legal advisors of
such Company and fully consider each of the strategic alternatives available to each of the Companies,
including the Possible Transaction; and

        WHEREAS, the Members have determined after consulting with each Company’s financial and
legal advisors, that it is in the best interests of such Company that each Company avail itself of the
protections afforded by chapter 11 of the United States Bankruptcy Code, 11 U.S.C. § 101 et seq. (the
“Bankruptcy Code”), by filing voluntary petitions to commence cases under chapter 11 of the Bankruptcy
Code.

        NOW, THEREFORE, BE IT
                                                       2

EAST\173904510.3
                 Case 20-11130-LSS           Doc 1        Filed 05/17/20     Page 8 of 22



         RESOLVED, that Tobias Keller, Andrew Hinkelman, or any authorized officer of each Company
(each an “Authorized Person”), acting solely or jointly, be, and each hereby is, authorized, empowered, and
directed, with full power of delegation, to negotiate, execute, deliver, file with the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”), and perform, in the name and on behalf of
each Company (including, without limitation, in such Company’s capacity as a shareholder, stockholder,
director, manager, trustee and/or other similar capacity of another Company, entity or person), and under
its corporate seal or otherwise, all plans, petitions, schedules, statements, motions, lists, purchase and sale
agreements, assumption or assignment agreements, other transactional agreements and documents,
applications, pleadings, papers, affidavits, declarations, orders and other documents in connection with the
filing of a voluntary petition seeking relief under the Bankruptcy Code (collectively, the “Chapter 11
Filings”), with such changes therein and additions thereto as any such Authorized Person may deem
necessary, appropriate or advisable, the execution and delivery of any of the Chapter 11 Filings by any such
Authorized Person with any changes thereto to be conclusive evidence that any such Authorized Person
deemed such changes to meet such standard; and it is further

         RESOLVED, that with respect to each Company, each Authorized Person, in each case, acting
solely or jointly, be, and each hereby is, authorized, empowered, and directed, with full power of delegation,
in the name and on behalf of such Company (including, without limitation, in such Company’s capacity as
a shareholder, stockholder, director, manager, trustee and/or other similar capacity of another Company,
entity or person), to take and perform any and all further acts and deeds that such Authorized Person, in
consultation with such Company’s legal and financial advisors, deems necessary, appropriate, or desirable
in connection with such Company’s chapter 11 case (collectively, the “Chapter 11 Cases” and each, a
“Chapter 11 Case”) or the Chapter 11 Filings including, without limitation, (i) the payment of wages,
salaries, fees, expenses and taxes such Authorized Person deems necessary, appropriate, or desirable, and
(ii) negotiating, executing, delivering, performing and filing any and all additional plans, pleadings,
documents, schedules, statements, lists, papers, agreements, certificates and/or instruments (or any
amendments or modifications thereto) in connection with, or in furtherance of, such Chapter 11 Case with
a view to the successful prosecution of such Chapter 11 Case, with such acts to be conclusive evidence that
such Authorized Person deemed the same to meet such standard; and it is further

B. Retention of Advisors

         RESOLVED, that with respect to each Company, each Authorized Person be, and they hereby are,
authorized and directed to employ the law firm of DLA Piper LLP (US) (“DLA”) as general bankruptcy
counsel to represent and assist each Company in carrying out its duties under the Bankruptcy Code, and to
take any and all actions to advance each Company’s rights and obligations, including filing any pleadings,
and in connection therewith, each of the Authorized Persons, with power of delegation, are hereby
authorized and directed to execute appropriate retention agreements, pay appropriate retainers, and to cause
to be filed an appropriate application for authority to retain the services of DLA; and it is further

         RESOLVED, that with respect to each Company, each Authorized Person be, and they hereby are,
authorized and directed to employ the firm of FTI Consulting, Inc. to perform the services of Chief
Restructuring Officer (indirectly through the appointment of Andrew Hinkelman in such capacity) and as
financial advisor (the “Financial Advisor”), to represent and assist each Company in carrying out its duties
under the Bankruptcy Code, and to take any and all actions to advance each Company’s rights and
obligations, and in connection therewith, each of the Authorized Persons with power of delegation, are
hereby authorized and directed to execute appropriate retention agreements, pay appropriate retainers, and
to cause to be filed an appropriate application for authority to retain the services of the Financial Advisor;
and it is further


                                                      3

EAST\173904510.3
                Case 20-11130-LSS            Doc 1        Filed 05/17/20     Page 9 of 22



         RESOLVED, that with respect to each Company, each Authorized Person be, and they hereby are,
authorized and directed to employ the firm of Bluejay Advisors, LLC as investment banker (the “Investment
Banker”), to represent and assist each Company in carrying out its duties under the Bankruptcy Code, and
to take any and all actions to advance each Company’s rights and obligations, and in connection therewith,
each of the Authorized Persons with power of delegation, are hereby authorized and directed to execute
appropriate retention agreements, pay appropriate retainers, and to cause to be filed an appropriate
application for authority to retain the services of the Investment Banker; and it is further

        RESOLVED, that with respect to each Company, each Authorized Person be, and they hereby are,
authorized and directed to employ the firm of Donlin Recano as notice, claims, and balloting agent and as
administrative advisor (the “Claims Agent”), to represent and assist each Company in carrying out its duties
under the Bankruptcy Code, and to take any and all actions to advance each Company’s rights and
obligations, and in connection therewith, each of the Authorized Persons, with power of delegation, are
hereby authorized and directed to execute appropriate retention agreements, pay appropriate retainers, and
to cause to be filed appropriate applications for authority to retain the services of Claims Agent; and it is
further

C. Debtor-in-Possession Financing

         RESOLVED, that each Company, as debtor and debtor in possession under the Chapter 11 Cases
shall be, and hereby is, authorized to: (a) undertake any and all transactions contemplated in each of the
DIP Loan Documents (as defined below) to which such Company is a party, on substantially the terms and
subject to the conditions as set forth in the DIP Loan Documents or as may hereafter be fixed or authorized
by each of the Authorized Persons (and their designees and delegates), acting alone or with one or more
other Authorized Persons, (b) borrow funds, provide guaranties, and undertake any and all related
transactions contemplated thereby, (c) satisfy certain obligations with the proceeds thereof (collectively,
the “Financing Transactions”) with such Lenders (as defined below) and on such terms as may be approved
by any one or more of the Authorized Persons, as reasonably necessary for the continuing conduct of the
affairs of such Company, (d) execute and deliver and cause such Company to incur and perform its
obligations under the DIP Loan Documents and Financing Transactions, (e) obtain entry of interim and
final orders of the Bankruptcy Court approving the Financing Transaction and finalize the DIP Loan
Documents and Financing Transactions, consistent in all material respects with those that previously
presented to the Members, with such changes, additions, and modifications thereto as any such Authorized
Person executing the same shall approve, such approval to be conclusively evidenced by such Authorized
Person’s execution and delivery thereof; and (f) pay related fees and grant security interests in and liens
upon some, any or all of such Company’s assets, as may be deemed necessary by any one or more of the
Authorized Persons in connection with such Financing Transactions; and it is further

        RESOLVED, that with respect to each Company, each of the Authorized Persons (and their
designees and delegates), acting alone or with one or more other Authorized Persons be, and they hereby
are, authorized, directed and empowered in the name of, and on behalf of, such Company (including,
without limitation, in such Company’s capacity as a shareholder, stockholder, director, manager, trustee
and/or other similar capacity of another Company, entity or person), as debtor and debtor in possession, to
take such actions and negotiate or cause to be prepared and negotiated and to execute, file, deliver and cause
each Company to incur and perform its obligations under the Senior Secured Priming and Superpriority
Debtor-in-Possession Credit Agreement (the “Credit Agreement”), by and among the Companies, each as
a borrower, U.S. Bank National Association, as disbursing agent and collateral agent (in such capacities,
the “DIP Agent”), and the lenders party thereto (the “Lenders”), the other Loan Documents (as defined in
the Credit Agreement) and all other agreements, instruments and documents (including, without limitation,
any and all other intercreditor agreement, joinders, mortgages, deeds of trust, consents, notes, pledge
agreements, security agreements, control agreements, interest rate swaps, caps, collars or similar hedging
                                                      4

EAST\173904510.3
               Case 20-11130-LSS            Doc 1     Filed 05/17/20       Page 10 of 22



agreement and any agreements with any entity (including governmental authorities) requiring or receiving
cash collateral, letters of credit or other credit support with proceeds from the DIP Loan Documents) or any
amendments thereto or waivers thereunder (including, without limitation, any amendments, waivers or
other modifications of any of the DIP Loan Documents) that may be contemplated by, or required in
connection with, the DIP Loan Documents and the Financing Transactions (collectively, the “DIP Loan
Documents”), incur and pay or cause to be paid all fees and expenses and engage such persons, in each
case, as such Authorized Person shall in his or her judgment determine to be necessary or appropriate to
consummate the transactions contemplated by the DIP Loan Documents, which determination shall be
conclusively evidenced by his or her execution or delivery thereof; and it is further

         RESOLVED, that the form, terms and provisions of the DIP Loan Documents be, and the same
hereby are in all respects approved, and that with respect to each Company, any Authorized Persons are
hereby authorized and empowered, in the name of and on behalf of such Company (including, without
limitation, in such Company’s capacity as a shareholder, stockholder, director, manager, trustee and/or
other similar capacity of another Company, entity or person), to execute and deliver and to execute and file
each of the DIP Loan Documents to which such Company is a party, each substantially in the form
previously submitted to the Members, with such changes, additions and modifications thereto as the
Authorized Persons of such Company executing the same shall approve, such approval to be conclusively
evidenced by such Authorized Person’s execution and delivery thereof; and it is further

         RESOLVED, that with respect to each Company, each of the Authorized Persons be, and each of
them hereby are, authorized and empowered to authorize the DIP Agent to file any UCC financing
statements and any necessary assignments for security or other documents in the name of each Company
(including, without limitation, in such Company’s capacity as a shareholder, stockholder, director, manager,
trustee and/or other similar capacity of another Company, entity or person) that the DIP Agent deems
necessary or appropriate to perfect any lien or security interest granted under the DIP Loan Documents,
including any such UCC financing statement containing a blanket, generic description of collateral, such
as “all assets,” “all property now or hereafter acquired” and other similar descriptions of like import, and
to execute and deliver, and to record or authorize the recording of, such mortgages and deeds of trust in
respect of real property of such Company (including, without limitation, in such Company’s capacity as a
shareholder, stockholder, director, manager, trustee and/or other similar capacity of another Company,
entity or person) and such other filings in respect of intellectual and other property of such Company, in
each case as the DIP Agent may reasonably request to perfect the security interests of the DIP Agent on
behalf of itself and the other secured parties under the DIP Loan Documents; and it is further

         RESOLVED, that with respect to each Company, each of the Authorized Persons be, and hereby
are, authorized and empowered to execute and deliver any amendments, supplements, modifications,
renewals, replacements, consolidations, substitutions and extensions of any of the DIP Loan Documents or
any revised budgets or any of the other DIP Loan Documents, and to execute and file on behalf of such
Company (including, without limitation, in such Company’s capacity as a shareholder, stockholder,
director, manager, trustee and/or other similar capacity of another Company, entity or person) all petitions,
schedules, lists and other motions, budgets, papers or documents, which shall in his or her sole judgment
be necessary, proper or advisable, which determination shall be conclusively evidenced by his or her
execution thereof; it is further

        RESOLVED, that the capitalized terms used in the resolutions under the caption “Debtor-in-
Possession Financing” and not otherwise defined herein shall have the meanings ascribed to such terms in
the DIP Loan Documents; and it is further




                                                     5

EAST\173904510.3
               Case 20-11130-LSS            Doc 1     Filed 05/17/20       Page 11 of 22



D. Ratification

         RESOLVED, that, to the fullest extent allowed by applicable law and to the extent of the authority
granted to the Restructuring Committee, any and all past actions heretofore taken by any Authorized
Persons, any member of the Board, the Sole Manager, or any Member, in the name and on behalf of such
Company (including, without limitation, in such Company’s capacity as a shareholder, stockholder,
director, manager, trustee and/or other similar capacity of another Company, entity or person), in
furtherance of any or all of the preceding resolutions be, and the same hereby are, ratified, confirmed, and
approved in all respects; and it is further

E. General Authorization

         RESOLVED, that with respect to each Company, each of the Authorized Persons may act
singularly and joint action of any of the others, and, to the fullest extent allowed by applicable law and to
the extent of the authority granted to the Restructuring Committee, hereby is authorized, empowered, and
directed, with full power of delegation, in the name and on behalf of such Company (including, without
limitation, in such Company’s capacity as a shareholder, stockholder, director, manager, trustee and/or
other similar capacity of another Company, entity or person), to take, cause to be taken, or perform any and
all further acts or deeds, including, without limitation, (i) the negotiation of such additional agreements,
amendments, modifications, supplements, reports, documents, instruments, applications, notes or
certificates not now known but which may be required, (ii) the execution, delivery and filing (if applicable)
of any of the foregoing, and (iii) the payment of all fees, consent payments, taxes, and other expenses as
any such Authorized Person, in his or her sole discretion, may approve or deem necessary, appropriate, or
desirable to carry out the intent and accomplish the purposes of the foregoing resolutions and the
transactions contemplated thereby, all of such actions, executions, deliveries, filings, and payments to be
conclusive evidence of such approval or that such Authorized Person deemed the same to meet such
standard.

         This Consent may be executed in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same instrument. A signed copy of this Consent delivered by e-mail
or other means of electronic transmission shall be deemed to have the same legal effect as delivery of an
original signed copy.

                                   [Remainder of Page Intentionally Left Blank]




                                                     6

EAST\173904510.3
               Case 20-11130-LSS      Doc 1     Filed 05/17/20      Page 12 of 22



        IN WITNESS WHEREOF, the undersigned has executed this Consent as of the 17
                                                                                __ day of May
2020.



                                              By:
                                              Name: Andrew Hinkelman
                                              Title: Chief Restructuring Officer




                                              By:
                                              Name: Tobias S. Keller
                                              Title: Director




EAST\173904510.3
               Case 20-11130-LSS      Doc 1     Filed 05/17/20     Page 13 of 22



                                                                                17 day of May
        IN WITNESS WHEREOF, the undersigned has executed this Consent as of the __
2020.



                                              By:
                                              Name: Andrew Hinkelman
                                              Title: Interim Chief Executive Officer and Chief
                                                      Restructuring Officer




                                              By:
                                              Name: Tobias S. Keller
                                              Title: Director




EAST\173904510.3
                             Case 20-11130-LSS                   Doc 1        Filed 05/17/20            Page 14 of 22

           Fill in this information to identify the case:

           Debtor name: Comcar Industries, Inc., et al.


           United States Bankruptcy Court for the: District of Delaware
                                                                   (State)                                                    Check if this is
                                                                                                                                 an amended
           Case number (if known):
                                                                                                                                 filing


         Official Form 204

         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured
         Claims and Are Not Insiders, On a Consolidated Basis                            12/15
         A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
         debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include
         claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders
         of the 30 largest unsecured claims.



                                                                                                                        Amount of unsecured claim
                                                                                                                 If the claim is fully unsecured, fill in only
                                                                          Nature of the                              unsecured claim amount. If claim is
                                                                             claim (for                               partially secured, fill in total claim
                                                                          example, trade        Indicate if           amount and deduction for value of
  Name of creditor and                                                      debts, bank          claim is        collateral or setoff to calculate unsecured
                                Name, telephone number, and
complete mailing address,                                                      loans,          contingent,                            claim.
                               email address of creditor contact
   including zip code                                                      professional       unliquidated,                     Deducti
                                                                           services, and       or disputed         Total         on for
                                                                            government                           claim, if      value of         Unsecured
                                                                             contracts)                          partially collatera                claim
                                                                                                                  secured          l or
                                                                                                                                  setoff
1   Hilda, Jorge and          Matthew A. Passen, Esq.                       Litigation          Contingent,                                   $100,000,000.00
    Claudio Montes            Phone: (312) 527-4500                                            Unliquidated,
    c/o Passen & Powell       Email:                                                             Disputed
    One East Wacker Dr.,      mpassen@passenpowell.com
    Suite 1750
    Chicago, IL 60601
2   Rachel Crust              Chirag Patel, Esq.                            Litigation          Contingent,                                  $12,000,000.00
    c/o Cuadra & Patel        Phone: (404) 373-6336                                            Unliquidated,
    296 S. Culver Street      Email: chirag@cuadrapatel.com                                      Disputed
    Lawrenceville, GA
    30046
3   Violene Ferdinand         Phone: (561) 826-5200                         Litigation          Contingent,                                   $4,000,000.00
    c/o The Berman Law        Fax: (561) 826-5201                                              Unliquidated,
    Group                                                                                        Disputed
    Post Office Box
    272789
    Boca Raton, FL
    33427
4   Mack Financial            Phone: (317) 805-6700                           Leases             Disputed                                     $ 2,201,784.02
    Services                  Fax: (317) 805-6729
    Post Office Box 7247-
    0236
    Philadelphia, PA
    19170-0236
5   Navistar Leasing          Curt Kramer, General Counsel                    Leases             Disputed                                     $ 2,089,995.21
    Company                   Phone: (800) 233-9121
    Post Office Box           Fax: (630) 753-7086
    98454                     E-mail: curt.kramer@navistar.com
    Chicago, IL 60693-
    8454
         EAST\174054016
                             Case 20-11130-LSS             Doc 1     Filed 05/17/20        Page 15 of 22
                                                                                                          Amount of unsecured claim
                                                                                                   If the claim is fully unsecured, fill in only
                                                                  Nature of the                        unsecured claim amount. If claim is
                                                                     claim (for                         partially secured, fill in total claim
                                                                  example, trade     Indicate if        amount and deduction for value of
  Name of creditor and                                              debts, bank       claim is     collateral or setoff to calculate unsecured
                               Name, telephone number, and
complete mailing address,                                              loans,       contingent,                         claim.
                              email address of creditor contact
   including zip code                                              professional    unliquidated,                  Deducti
                                                                   services, and    or disputed      Total         on for
                                                                    government                     claim, if      value of         Unsecured
                                                                     contracts)                    partially collatera                claim
                                                                                                    secured          l or
                                                                                                                    setoff
6    Michael Kifer           Tim Bowden, Esq.                       Litigation      Contingent,                                    $1,251,931.00
     6105 King Road, E       Phone: (615) 859-1996                                 Unliquidated,
     Double Oak, TX                                                                  Disputed
     75077

7    Nextran                 Jon R. Pritchett, President              Trade          Disputed                                     $953,375.69
     Post Office Box         Phone: (678) 420-2373
     18027                   Fax: (770) 427-8977
     Atlanta, GA 30316       E-mail: jpritchett@nextrancorp.com


8    Love’s Travel Stops     Phone: (405) 751-9000                    Trade          Disputed                                     $908,746.10
     & Country Stores        Fax: (405) 242-2642
     Post Office Box         E-mail: comments@loves.com
     26210
     Oklahoma City, OK
     73126
9    Ronnie Delaneuiville    Brandner Law Firm, LLC                 Litigation      Contingent,                                   $800,000.00
     137 N.W. 18th Street    Vanessa Motta                                         Unliquidated,
     Reserve, LA 70084       Phone: (504) 345-1111                                   Disputed


10   Francine Cotnoir        Amish Jewtha, Esq.                     Litigation      Contingent,                                   $750,000.00
     c/o JMLaw P.A.          Phone: (843) 213-2693                                 Unliquidated,
     2411 North Oak Street   Email: jethwa@jmlawpa.com                               Disputed
     Myrtle Beach, SC
     29577
11   Gary Tillman            Andrew L. Payne, Esq.                  Litigation      Contingent,                                   $650,000.00
     c/o Payne Mitchell      Phone: (214) 252-1888                                 Unliquidated,
     Law Group               Fax: (214) 252-1889                                     Disputed
     3500 Maple Avenue,      Email: andy@paynemitchell.com
     Suite 1250
     Dallas, TX 75219
12   BankDirect Capital      Phone: (877) 226-5496                  Insurance        Disputed                                     $646,620.90
     Finance                 Fax: (877) 226-5297                    Premium
     Post Office Box         E-mail:                                 Finance
     660448                  info@bankdirectcapital.com
     Dallas, TX 75266-
     0448
13   Betty Robinson          Phone: (904) 399-0606                  Litigation      Contingent,                                   $625,000.00
     c/o Ossi & Najem,       Fax: (904) 398-8988                                   Unliquidated,
     P.A.                                                                            Disputed
     1506 Prudential Drive
     Jacksonville, FL
     32207
14   E. Kreer c/o            Michael R. Krol, Esq.                  Litigation       Disputed                                     $500,000.00
     Alexander Law           Alexander Law Group, PLC
     Group, PLC              Phone: (804) 271-1969
     6601 Irongate Square,   Fax: (804) 271-0806
     Suite A                 E-mail:
     Richmond, VA 23234      michael@alexanderlawgroupplc.co
                             m



         EAST\174054016                                             2
                            Case 20-11130-LSS              Doc 1     Filed 05/17/20       Page 16 of 22
                                                                                                         Amount of unsecured claim
                                                                                                  If the claim is fully unsecured, fill in only
                                                                 Nature of the                        unsecured claim amount. If claim is
                                                                    claim (for                         partially secured, fill in total claim
                                                                 example, trade     Indicate if        amount and deduction for value of
  Name of creditor and                                             debts, bank       claim is     collateral or setoff to calculate unsecured
                              Name, telephone number, and
complete mailing address,                                             loans,       contingent,                         claim.
                             email address of creditor contact
   including zip code                                             professional    unliquidated,                  Deducti
                                                                  services, and    or disputed      Total         on for
                                                                   government                     claim, if      value of         Unsecured
                                                                    contracts)                    partially collatera                claim
                                                                                                   secured          l or
                                                                                                                   setoff
15   Aurora Parts &         Brad Fulkerson, President & CEO           Trade         Disputed                                        $487,611.58
     Accessories            Phone: (844) 483-5600
     Post Office Box
     90399
     Chicago, IL 60696
16   Tri-State Trailers     Phone: (918) 437-0010                     Trade         Disputed                                     $360,000.00
     Post Office Box        Fax: (918) 438-7032
     52587                  Email:
     Tulsa, OK 74152        cstonebarger@utilitytristate.com

17   Mary Rich              Victoria Conway, Esq.                   Litigation     Contingent,                                   $350,000.00
     c/o Isaacs & Isaacs,   Phone: (502) 458-1000                                 Unliquidated,
     PSC                    Fax: (502) 912-9067                                     Disputed
     1601 Business Center   Email:
     Court                  megan.oskins@isaacsandisaacs.co
     Louisville, KY 40299   m
18   Wesley Whitmore        Phone: (813) 876-6622                   Litigation     Contingent,                                   $350,000.00
     c/o Gomez & Touger,    Fax: (813) 876-4443                                   Unliquidated,
     P.A.                                                                           Disputed
     2310 North Armenia
     Avenue
     Tampa, FL 33607
19   Resources Global       Kate Duchene, President & CEO          Professional     Disputed                                     $330,800.82
     Professionals          Phone: (714) 430-6400                    Services
     Post Office Box        E-mail: corpinq@rgp.com
     740909
     Los Angeles, CA
     90074-0909
20   Greydis Delgado        Jan D. Pinkert, Esq.                    Litigation     Contingent,                                   $250,000.00
     c/o Halpern Santos &   Phone: (877) 529-6211                                 Unliquidated,
     Pinkert, P.A.          Fax: (305) 445-1169                                     Disputed
     150 Alhambra Circle,
     Suite 1100
     Coral Gables, FL
     33134
21   Giuliana Delgado       Jan D. Pinkert, Esq.                    Litigation     Contingent,                                   $250,000.00
     c/o Halpern Santos &   Phone: (877) 529-6211                                 Unliquidated,
     Pinkert, P.A.          Fax: (305) 445-1169                                     Disputed
     150 Alhambra Circle,
     Suite 1100
     Coral Gables, FL
     33134
22   Lizeth Delgado         Jan D. Pinkert, Esq.                    Litigation     Contingent,                                   $250,000.00
     c/o Halpern Santos &   Phone: (877) 529-6211                                 Unliquidated,
     Pinkert, P.A.          Fax: (305) 445-1169                                     Disputed
     150 Alhambra Circle,
     Suite 1100
     Coral Gables, FL
     33134




         EAST\174054016                                             3
                            Case 20-11130-LSS              Doc 1    Filed 05/17/20        Page 17 of 22
                                                                                                         Amount of unsecured claim
                                                                                                  If the claim is fully unsecured, fill in only
                                                                 Nature of the                        unsecured claim amount. If claim is
                                                                    claim (for                         partially secured, fill in total claim
                                                                 example, trade     Indicate if        amount and deduction for value of
  Name of creditor and                                             debts, bank       claim is     collateral or setoff to calculate unsecured
                              Name, telephone number, and
complete mailing address,                                             loans,       contingent,                         claim.
                             email address of creditor contact
   including zip code                                             professional    unliquidated,                  Deducti
                                                                  services, and    or disputed      Total         on for
                                                                   government                     claim, if      value of         Unsecured
                                                                    contracts)                    partially collatera                claim
                                                                                                   secured          l or
                                                                                                                   setoff
23   Francisco Delgado      Jan D. Pinkert, Esq.                   Litigation      Contingent,                                      $250,000.00
     c/o Halpern Santos &   Phone: (877) 529-6211                                 Unliquidated,
     Pinkert, P.A.          Fax: (305) 445-1169                                     Disputed
     150 Alhambra Circle,
     Suite 1100
     Coral Gables, FL
     33134
24   Bridgestone Americas   Amanda Mathis CFO                        Trade          Disputed                                     $234,715.59
     Post Office Box        Phone: (615) 937-1000
     73418                  Fax: (615) 937-3621
     Chicago, IL 60673      E-mail: mathisamanda@bfusa.com

25   Betty Rutan            Michael R. Krol, Esq.                  Litigation      Contingent,                                   $225,000.00
     6601 Irongate Square   Alexander Law Group, PLC                              Unliquidated,
     Richmond, VA 23234     Phone: (804) 271-1969                                   Disputed
                            Fax: (804) 271-0806
                            E-mail:
                            michael@alexanderlawgroupplc.co
                            m
26   Kellogg & Berry, PC    Brandon Gladstone                      Litigation       Disputed                                     $216,666.64
     5501 Backlick Road,    Phone: (703) 962-1829
     Suite 220              Fax: (703) 914-1210
     Springfield, VA        E-mail:
     22151                  bgladstone@becherkelloggberry.co
                            m
27   Express Container      Matt Moser                               Trade          Disputed                                     $212,637.14
     Service                Phone: (770) 968-1040
     Post Office Box 539    Fax: (832) 617-8605
     Avenel, NJ 07001       Email:
                            mmoser@expresscontainersvc.com
28   Qualawash Holdings     Scott Harrison, CEO                      Trade          Disputed                                     $198,631.03
     LLC                    Phone: (813)-321-6485
     Post Office Box        Fax: (813) 221-1701
     534698                 E-mail: qhl-ar@quala.us.com
     Atlanta, GA 30353
29   Goodyear Tire &        David E. Phillips, General Counsel       Trade          Disputed                                     $174,007.20
     Rubber Co.             Phone: (330) 796-2121
     Post Office Box        Fax: (330) 796-2222
     277808
     Atlanta, GA 30384
30   Garry Zeigler          Phone: (800) 229-7989                  Litigation      Contingent,                                   $150,000.00
     c/o Alexander                                                                Unliquidated,
     Shunnarah Injury                                                               Disputed
     Attorneys, P.C.
     2900 1st Avenue
     South
     Birmingham, AL
     35233




         EAST\174054016                                            4
                           Case 20-11130-LSS                                Doc 1          Filed 05/17/20                Page 18 of 22




 Fill in this information to identify the case and this filing:



 Debtor Name      Comcar Industries, Inc.
 United States Bankruptcy Court for the:                          District of Delaware
                                                                          (State)

 Case number (If known):


 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors 12/15
 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document, and
 the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                        Declaration and signature

                    I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
                    another individual serving as a representative of the debtor in this case.

                    I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


                    ☐              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)


                    ☐              Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


                    ☐              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


                    ☐              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)


                    ☐              Schedule H: Codebtors (Official Form 206H)


                    ☐              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


                    ☐               Amended Schedule


                    ☒              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Official
                                   Form 204)


                    ☐              Other document that requires a declaration

 I declare under penalty of perjury that the foregoing is true and correct.

 Executed on 05/17/2020                                             /s/ Andrew Hinkelman
                 MM / DD / YYYY                                    Signature of individual signing on behalf of debtor

                                                                   Andrew Hinkelman
                                                                   Printed name

                                                                   Chief Restructuring Officer
                                                                   Position or relationship to debtor




EAST\174054016
               Case 20-11130-LSS          Doc 1   Filed 05/17/20     Page 19 of 22



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                                  Chapter 11

Midwest Coast Logistics, LLC,                           Case No. 20-_____ (___)

                Debtor.                                 (Joint Administration Requested)




                          CORPORATE OWNERSHIP STATEMENT

         Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,

the undersigned authorized officer of Midwest Coast Logistics, LLC certifies that the following

corporate entity directly owns 10% or more of Midwest Coast Logistics, LLC’s equity interest:


                   Equity Holder                          Percentage of Total Equity

          Midwest Coast Transport, Inc.                                100%




EAST\173087718.1
                           Case 20-11130-LSS                               Doc 1         Filed 05/17/20                Page 20 of 22




 Fill in this information to identify the case and this filing:



 Debtor Name Midwest Coast Logistics, LLC

 United States Bankruptcy Court for the:                          District of Delaware
                                                                           (State)

 Case number (If known):



 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors 12/15
 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document, and
 the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                       Declaration and signature

                   I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
                   individual serving as a representative of the debtor in this case.

                   I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


                   ☐               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)


                   ☐               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


                   ☐               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


                   ☐               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)


                   ☐               Schedule H: Codebtors (Official Form 206H)


                   ☐               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


                   ☐               Amended Schedule


                   ☐               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official
                                   Form 204)


                   ☒              Other document that requires a declaration Statement of Corporate Ownership

 I declare under penalty of perjury that the foregoing is true and correct.



 Executed on           05/17/2020                                                         /s/ Andrew Hinkelman
                       MM / DD / YYYY                                                    Signature of individual signing on behalf of debtor

                                                                                         Andrew Hinkelman
                                                                                         Printed name

                                                                                         Chief Restructuring Officer
                                                                                         Position or relationship to debtor



EAST\173087718.1
               Case 20-11130-LSS        Doc 1      Filed 05/17/20     Page 21 of 22




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                   Chapter 11

Midwest Coast Logistics, LLC,                            Case No. 20-_____ (___)

                Debtor.                                  (Joint Administration Requested)




                           LIST OF EQUITY SECURITY HOLDERS

         Pursuant to Rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure, the undersigned

authorized officer of Midwest Coast Logistics, LLC hereby provides the following list of holders

of equity interests:


                   Name and Address of Interest        Percentage and Type of
                              Holder                        Interest Held
                   Midwest Coast Transport, Inc.
                     502 East Bridgers Avenue         100% Membership Interests
                    Auburndale, Florida 33823




EAST\173087719.1
                           Case 20-11130-LSS                               Doc 1         Filed 05/17/20                Page 22 of 22




 Fill in this information to identify the case and this filing:



 Debtor Name: Midwest Coast Logistics, LLC

 United States Bankruptcy Court for the:                          District of Delaware
                                                                           (State)

 Case number (If known):



 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors 12/15
 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document, and
 the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                       Declaration and signature

                   I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
                   individual serving as a representative of the debtor in this case.

                   I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


                   ☐               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)


                   ☐               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


                   ☐               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


                   ☐               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)


                   ☐               Schedule H: Codebtors (Official Form 206H)


                   ☐               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


                   ☐               Amended Schedule


                   ☐               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official
                                   Form 204)


                   ☒              Other document that requires a declaration List of Equity Security Holders

 I declare under penalty of perjury that the foregoing is true and correct.



 Executed on           05/17/2020                                                         /s/ Andrew Hinkelman
                       MM / DD / YYYY                                                    Signature of individual signing on behalf of debtor

                                                                                         Andrew Hinkelman
                                                                                         Printed name

                                                                                         Chief Restructuring Officer
                                                                                         Position or relationship to debtor



EAST\173087719.1
